The opinion of the court was delivered by
Egan, J.
In this proceeding by mandamus, relator seeks to compel Charles L. Fisher, treasurer of the parish of West Feliciana, to register certain claims which he alleges are due by the parish to him in his offi*515cial capacity oí sheriff, ior services rendered in criminal and other matters, for which the parish, under the law, is liable. The evidences of the indebtedness by the parish to him are shown by the certificates of the clerk of the court and district and parish judges of the parish.
The defendant, the treasurer of West Feliciana, for answer why the mandamus nisi should not be made peremptory, represents—
First — That the accounts against the parish have never been approved' or allowed by the police jury, or according to law.
Second — Denies that the claims are legal and valid claims against the parish, or such claims as defendant is required by law to register as. claims against the parish. *
Third — That the police jury, of which the defendant is a ministerial officer, is vested with discretionary powers to approve, allow, and pay any and all claims against the parish, before said claims have been adjudicated judicially.
Fourth — That the law affords the relator adequate relief by the ordinary means to have his demands judicially determined.
Fifth — That the police jury in making up the annual budget of expenses for 1877 exercised discretionary powers, which are not the subject of judicial inquiry.
(a.) That in said tableau of expenses the sum of $600 was appropriated to pay the-sheriff for all services in criminal matters, or in cases-in which by law the parish is to pay for services rendered the parish or-State, including all services rendered the police jury, as a salary.
(b.) Five hundred dollars was appropriated for maintenance of prisoners, or so much thereof as may be legally due upon account of sheriff, at twenty-five cents per prisoner per day.
(c.) Six hundred dollars was appropriated, or so much thereof as might be legally issued to pay contingent expenses.
Sixth — That no other levy or appropriation was made to pay the sheriff, except the salary of $600, and what might be legally due for maintenance of prisoners, and out of the contingent fund for contingent expenses.
Seventh — That the sheriff presented no bills for approval on account, of salary as fixed by police jury. Nor has he presented any other bills to-police jury for approval.
Eighth — That the police jury, the parish treasurer, and all the-other officers of the parish are expressly prohibited from issuing any evidences of indebtedness, or to warrant for the payment of money from and after the first day of October, 1877, except against money actually in the treasury.
Ninth — And no officer of the parish can approve or cause the issuance of paper or evidences of indebtedness in excess of appropriations..
*516Tenth — That the several claims presented were erroneously and illegally approved by the clerk and the district and parish judges.
Eleventh — That the treasurer of the parish is not authorized to register any such claims unless approved by the police jury.
Twelfth — That the claims for serving road notices, besides being obnoxious to the objections above, are matters with which the police jury has concern, and not the clerk and several judges.
Thirteenth — That all the claims were erroneously approved after the first of October, 1877, there being no money in treasury.
Fourteenth — That defendant could not register said claims under express provisions of a prohibitory law; that by so doing he would not only render himself liable criminally, but would thereby be the instrument of -the issuance of a lot of scrip, under the sanction of his official signature, which would have the effect of creating the belief in the public mind that there was money in the parish treasury, thus causing damage to individuals and the parish.
Fifteenth — Further, that the police jury have provided in tlieir annual budget for 1877 for the collection of a tax to pay what they admitted to be due, and the list or tableau of expenses for which they have provided contains every thing they can provide for under the general laws, and will fully come up to, if not exceed, the limitation as to the per centum which the laws have imposed.
Sixteenth — That relator has not been irreparably damaged.
The mandamus was made peremptory, and the defendant has appealed.
On Motion to Dismiss Appeal.
Before proceeding to consider the merits of this controversy we will first dispose of a motion to dismiss the appeal taken by the police jury who joined the defendant in the appeal. It is upon two grounds—
First — That there is no affidavit of interest as required by law.
Second — That they have not shown a direct pecuniary interest in the subject matter either by affidavit or otherwise.
Neither ground is well taken. No affidavit was necessary. The record discloses the interest of the parish which the police jury represents in the subject matter which is claims against the parish for alleged services rendered and expenses incurred. The interest is direct and pecuniary. The motion to dismiss is overruled.